                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 MATTHEW DOUGLAS and SHAELEY
 COOPER, as parents and natural guardians
 of B.C., deceased,

                         Plaintiffs,

                        v.                                CAUSE NO.: 4:19-CV-76-TLS-JEM

 APEX PARKS GROUP, LLC, d/b/a
 INDIANA BEACH BOARDWALK
 RESORT,

                        Defendant.

                                       OPINION AND ORDER

       This matter is before the Court on the Plaintiffs’ Verified Trial Rule 56(d) Motion for

Extension of Time to Respond to Defendant’s Renewed Motion for Summary Judgment [ECF

No. 37], filed on February 18, 2020. For the reasons stated below, the Plaintiffs’ Motion is

GRANTED.

                                          BACKGROUND

       On June 27, 2019, the Plaintiffs’ child, B.C., visited Indiana Beach Boardwalk Resort,

which was an amusement park in Indiana. Compl. ¶ 4, ECF No. 4. While at the park, B.C. “was

injured while riding a roller coaster at said location.” Id. ¶ 5. The Plaintiffs’ child “sustained

serious bodily injuries which caused his death.” Id. ¶ 6. On July 15, 2019, the Plaintiffs filed a

State Court Complaint [ECF No. 4] in which they alleged that their child’s death “was caused by

the negligence of the defendant who failed to utilize reasonable care in the inspection and

maintenance of said premises.” Id. ¶ 12.
       On October 1, 2019, the Defendant filed a Motion for Summary Judgment [ECF No. 12].

Thereafter, the Plaintiffs requested a 148-day continuance to conduct discovery and respond to

the pending motion. See Rule 16 Preliminary Conference, ECF No. 16. Magistrate Judge John E.

Martin indicated his hesitance to grant this continuance, and instead suggested that the motion

for summary judgment be withdrawn without prejudice with leave to refile upon the completion

of discovery. Id. On October 24, 2019, the Defendant’s Motion for Summary Judgment was

withdrawn without prejudice. See Order, ECF No. 18. Judge Martin limited the scope of

discovery only to the issue of causation and set a discovery deadline of May 28, 2020. See

Telephone Conference, ECF No. 17.

       On December 16, 2019, the Defendant filed a Renewed Motion for Summary Judgment

[ECF No. 25] in which it argued that the Plaintiffs cannot prove that the roller coaster caused

their child’s death. See Mem. in Supp. of Mot. for Summ. J., pp. 7–11, ECF No. 27. On February

18, 2020, the Plaintiffs filed the instant Motion for Extension of Time to Respond to Defendant’s

Renewed Motion for Summary Judgment [ECF No. 37]. Within their motion, the Plaintiffs stated

that they believed B.C. was electrocuted while riding the roller coaster and they desired to

inspect the electronic solenoids which operate the coaster’s lap bar restraints. Pls.’ Mot. for

Extension of Time ¶ 4. The Plaintiffs maintain that the Defendant refused to preserve and

produce the solenoids for inspection. Id. ¶¶ 4–10. The Plaintiffs also maintain that the Defendant

failed to respond to their requests for depositions. Id. ¶¶ 12–14. The Plaintiffs state that the

Defendant has otherwise failed to comply with the discovery process regarding interrogatories

and requests for documents. Id. ¶ 15. The Plaintiff maintain that “[e]ach and every one of [their]

attempts to conduct discovery . . . have been stone-walled by Defendant.” Id. ¶ 17. The Plaintiffs

“declare that, for the reasons above, they cannot present facts essential to justify their opposition



                                                  2
to the motion for summary judgment until such time as Plaintiffs are permitted to conduct

meaningful discovery in this matter.” Id. p. 4. In response, the Defendant argues that the

requested discovery is not appropriate because it goes to the issue of breach of duty, not

causation. Def.’s Resp. ¶ 10, ECF No. 38. The Defendant also argues that the Plaintiffs’ request

is speculative and is otherwise insufficient to satisfy Rule 56(d). Id. ¶¶ 9–10.

                                            ANALYSIS

       The Plaintiffs argue that they cannot respond to the Defendant’s Motion for Summary

Judgment until they are permitted to conduct meaningful discovery. The Court agrees.

       “In the absence of a local rule or court order stating otherwise, Rule 56(b) allows a party

to move for summary judgment at any time until 30 days after the close of discovery.” Spierer v.

Rossman, 798 F.3d 502, 506 (7th Cir. 2015) (citing Fed. R. Civ. P. 56(b)). “But moving for pre-

discovery summary judgment does not automatically mean that a court has to entertain the

motion.” Id. To that point, “[a] district judge may delay consideration of a summary-judgment

motion and order additional discovery if the requesting party demonstrates that ‘it cannot present

facts essential to justify its opposition.’” Arnold v. Villarreal, 853 F.3d 384, 389 (7th Cir. 2017)

(quoting Fed. R. Civ. P. 56(d)); see also Spierer, 798 F.3d at 506 (“Rule 56(d) allows the

nonmoving party to submit an affidavit or declaration requesting the court to defer or deny

judgment in order to allow for appropriate discovery to address matters raised by the motion.”).

Specifically, “[i]f a nonmovant shows by affidavit or declaration that, for specified reasons, it

cannot present facts essential to justify its opposition, the court may: (1) defer considering the

motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or (3)

issue any other appropriate order.” Fed. R. Civ. P. 56(d). The decision to grant or deny a Rule




                                                  3
56(d) motion is left to the sound discretion of the district court. Villarreal, 853 F.3d at 389

(citing Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 622–23 (7th Cir. 2014)).

        In this case, the Plaintiffs allege that their child was electrocuted while riding the

Defendant’s roller coaster. See Compl. ¶¶ 9–12; Pls.’ Mot. for Extension of Time ¶ 4. As noted

above, the discovery deadline for the issue of causation was set for May 28, 2020. See Order,

ECF No. 18. However, on December 16, 2019, the Defendant filed a Renewed Motion for

Summary Judgment [ECF No. 25] in which it argued that the Plaintiffs cannot prove that the

roller coaster caused their child’s death. See Mem. in Supp. of Mot. for Summ. J. 7–11, ECF No.

27.1 On February 18, 2020, the Plaintiffs filed the instant Motion for Extension of Time to

Respond to Defendant’s Renewed Motion for Summary Judgment [ECF No. 37]. The Plaintiffs

declare that they cannot adequately respond because the Defendant refused their request to

inspect the solenoids and have otherwise “stone-walled” their attempts to conduct discovery. Id.

¶¶ 10, 17.

        The Court finds that the Plaintiffs cannot adequately respond to the Defendant’s Motion

for Summary Judgment until they are permitted to conduct meaningful discovery. Namely, the

Plaintiffs were unable to conduct meaningful discovery because the Defendant acted in bad faith

and unnecessarily prolonged the discovery process. The Court specifically finds that the

Plaintiffs’ requested discovery relates to a material fact—specifically, the cause of B.C.’s death.

See Redbox Automated Retail, LLC, 770 F.3d at 628 (finding that the district court did not abuse

its discretion when it denied a Rule 56(d) motion which sought additional discovery for non-

material facts). The Court also finds that the Plaintiffs’ discovery requests are not a dilatory

tactic or a fishing expedition. See Smith v. OSF Healthcare Sys., 933 F.3d 859, 864 (7th Cir.


1
 The Defendant apparently field another Motion for Summary Judgment [ECF No. 26] which is identical to the
earlier motion. The latter motion is stricken as duplicative.

                                                      4
2019) (“A party seeking relief under Rule 56(d) must show by affidavit or declaration specific

reasons discovery should be extended, which requires more than a fond hope that more fishing

might net some good evidence.”). The Court further finds that the Plaintiffs have acted

diligently. See id. at 866 (noting that a Rule 56(d) motion may be denied when a party has failed

to act diligently). The Court also notes that there are numerous discovery disputes, and the

Defendant filed its Renewed Motion for Summary Judgment before the close of discovery. See

id. at 865 (“Appellate courts often remand a denial of additional time for discovery when the

motion for summary judgment is filed before the close of discovery, especially if there are

pending discovery disputes.”). As such, the Defendant’s Renewed Motion for Summary

Judgment [ECF No. 25] is denied without prejudice. Fed. R. Civ. P. 56(d)(1). The Defendant

shall not file another motion for summary judgment until after the close of discovery.

           Trying to avoid this result, the Defendant argues that the requested discovery goes to the

issue of breach of duty rather than causation.2 The Court concludes that this argument is without

merit. As noted above, the Plaintiffs believe that their child was electrocuted on the Defendant’s

roller coaster, and the Plaintiffs are merely trying to inspect the electronic solenoids that were

used on the roller coaster. This request goes to the issue of causation rather than breach of duty.

The Court also takes judicial notice of Judge Martin’s previous ruling in which he denied the

Defendant’s Motion for a Protective Order:

                   Defendant argues that Plaintiffs’ preliminary witness list does not include any
           witnesses who might be able to opine as to the child’s cause of death, and that they cannot
           prove that the child suffered an injury. It argues that Plaintiffs’ proposed discovery, seeking
           information about the rollercoaster on which the child died, is based purely on speculation
           since Plaintiffs have not established that the requested discovery will lead them to discern
           an injury or its cause. . . . Although Defendant is correct that discovery may be limited if it
           is unduly burdensome or expensive, Defendant has not met its burden of showing that all
           Plaintiffs’ discovery requests are improper simply because they do not fit with Defendant’s
           theory of the case. Although the Court limited discovery to causation at this stage in the

2
    The Court notes that Judge John Martin limited the scope of discovery to the issue of causation.

                                                            5
       case, Defendant may not merely assert that there is no evidence of causation and refuse to
       respond to Plaintiffs’ discovery requests. Accordingly, no protective order will issue, and
       Defendant must respond to Plaintiffs’ discovery requests. In particular, Defendant must
       preserve the requested solenoids and provide them for inspection at a time convenient for
       Plaintiffs.

Op. & Order, pp. 3–4, ECF No. 39. The Court finds Judge Martin’s reasoning well taken and

fully adopts it for the purposes of ruling on the instant motion. As such, the Defendant’s

argument is not persuasive.

                                         CONCLUSION

       For the reasons stated above, the Plaintiffs’ Verified Trial Rule 56(d) Motion for

Extension of Time to Respond to Defendant’s Renewed Motion for Summary Judgment [ECF

No. 37] is GRANTED. The Defendant’s Renewed Motion for Summary Judgment [ECF No. 25]

and Designation of Evidence in Support of Defendant’s Motion for Summary Judgment [ECF

No. 28] are DENIED without prejudice. The Defendant’s Motion for Summary Judgment [ECF

No. 26] is STRICKEN as duplicative. The Defendant shall not file another Motion for Summary

Judgment until the close of discovery. A date for the filing of any further Motion for Summary

Judgment will be set after the close of discovery.

       SO ORDERED on March 31, 2020.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 6
